Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                          No. 04-17-00275-CV

                            IN THE INTEREST OF E.S.B., et al., Children

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-PA-02146
                              Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 26, 2017

DISMISSED

           This is an appeal of the trial court’s order terminating appellant’s parental rights. By order

dated June 30, 2017, this appeal was abated to the trial court for an abandonment hearing because

appellant’s court-appointed attorney failed to file an appellant’s brief. The trial court was

instructed to determine whether appellant desired to prosecute her appeal and whether appointed

counsel had abandoned the appeal.

           On July 10, 2017, the trial court conducted a hearing. After hearing the appellant’s

testimony, the trial court signed an order finding appellant no longer desires to prosecute her

appeal.
                                                                                       04-17-00275-CV


        The appeal is reinstated on the docket of this court. Based on the trial court’s order finding

appellant no longer desires to prosecute her appeal, the appeal is dismissed. See TEX. R. APP. P.

2, 42.1.

                                                   PER CURIAM




                                                 -2-